The following opinion was filed May 1, 1923:
Crownhart, J.
This case is one where authorities may be found to- sustain the contentions of either side. We are cited to no Wisconsin case in point; hence we are at liberty to take either view. We prefer, therefore, to ground our decision on the general principles of justice. The successor of the W. S. Seaman Company, the Seaman Body Corporation, took over all the assets of the W. S. Seaman Company and-became liable for all its debts, including its taxes. The plaintiff might have collected the taxes assessed to the W. S. Seaman Company from the Seaman Body Corporation. Justice would seem to demand that if the Seaman Body Corporation succeeded to the liabilities, including taxes, of the W. S. Seaman Company, it should also succeed to the right of offset of personal-property taxes on the income taxes. In other words, though the corporations were not identical, yet so far as liabilities and assets were concerned there was an identity of interest as to the two corporations.
The statute of offsets is as follows:
Sec. 1087» — 26, Stats. 1919 (sec. 71.21, Stats. 1921). “Any person who shall have paid a tax assessed upon his personal property during any year shall be permitted to present the receipt therefor to the tax collector, together *326with any similar receipts for personal property taxes paid by members of his family whose incomes have been assessed to him, and have the same accepted by the tax collector to their full amount in the payment of income taxes assessed against such person during said year.”
The word “person” in our statutes includes corporations, and we hold that the two corporations were one and the same person, in law, in the assessment and payment of taxes.
By the Court. — The order of the circuit court is reversed, and the cause remanded for further proceedings according to law.
A motion for a rehearing was denied, without costs, on October 16, 1923.